Citation Nr: 1103774	
Decision Date: 01/31/11    Archive Date: 02/08/11

DOCKET NO.  07-20 063	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  Entitlement to service connection for a low back disorder. 

2.  Entitlement to service connection for arthralgia of the 
knees.

3.  Entitlement to service connection for myofascial syndrome. 

4.  Entitlement to service connection for a cervical spine 
disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Donna D. Ebaugh


INTRODUCTION

The Veteran had honorable active service from September 1983 to 
October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the Department of 
Veterans Affairs (VA), Regional Office (RO) in St. Petersburg, 
Florida.  The Board notes that since the denial in April 1995, 
the Veteran filed a notice of disagreement within the prescribed 
period, and his appeal was not developed until he refiled for 
service connection of a low back disorder, among others, in 
August 2006 and was denied in December 2006.  

The issues of entitlement to service connection for arthralgia of 
the knees, myofascial syndrome, and a cervical spine disorder are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

A chronic disability of the low back, to include arthritis, was 
not shown in service or within several years after service 
discharge; and, the competent medical evidence of record does not 
support a finding that a relationship exists between the 
Veteran's currently diagnosed low back disorder and his period of 
active service.


CONCLUSION OF LAW

A low back disorder was not incurred in or aggravated by active 
service and may not be presumed to have been so incurred.  38 
U.S.C.A. §§ 1110, 5103(a), 5103A (West 2002 & Supp. 2010); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.307. 3.309 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  This notice must be provided 
prior to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a connection 
between the Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, 
this notice must include information that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486.  

The Board also notes that the duty to notify was not satisfied 
prior to the initial unfavorable decision on the claim by the RO, 
in April 1995.  In the present case, the unfavorable rating 
decision that is the basis of this appeal was already decided and 
appealed prior to the enactment of the current § 5103(a) 
requirements in 2000.  The Court acknowledged in Pelegrini that 
where, as here, the § 5103(a) notice was not mandated at the time 
of the initial decision, the RO did not err in not providing such 
notice.  Rather, a Veteran has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. App. 
at 120.   

Further, a letter satisfying the notice requirements under 
38 C.F.R. § 3.159(b)(1) was sent to the Veteran in September 
2006.  The letter informed him of what evidence was required to 
substantiate the claim and of his and VA's respective duties for 
obtaining evidence.  The letter also advised the Veteran as to 
how VA assigns disability ratings and effective dates as per 
Dingess.  

Next, VA has a duty to assist a Veteran in the development of the 
claim.  This duty includes assisting him in the procurement of 
service treatment records and other pertinent records, and 
providing an examination when necessary.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2010). 

In compliance with its duty to assist, the RO associated the 
Veteran's service treatment records and he was afforded VA 
examinations in December 1994 and July 2007. 

	The Board finds that the December 1994 and July 2007 VA 
examinations were adequate for evaluation purposes.  
Specifically, the examiners interviewed the Veteran, and 
conducted a physical examinations as well as X-rays.  
Additionally, the July 2007 VA examiner reviewed the claims file.  
The Board acknowledges that the December 1994 VA examiner did not 
indicate whether he reviewed the claims file; however, there is 
no indication that either of the VA examiners were not fully 
aware of the Veteran's past medical history or that they 
misstated any relevant facts.  
	
Based on the foregoing, the Board finds that no additional 
assistance is required to fulfill VA's duty to assist.  Smith v. 
Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Service Connection

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 
3.303, 3.304 (2010).

In order to prevail on the issue of service connection for any 
particular disability, there must be evidence of a current 
disability; evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence, or in certain 
circumstances, lay evidence, of a nexus between an in-service 
injury or disease and the current disability.  See Hickson v. 
West, 12 Vet. App. 247, 253 (1999); see also Shedden v. Principi, 
381 F.3d 1163, 1167 (Fed. Cir. 2004); Davidson v. Shinseki, 581 
F.3d 1313, 1316 (Fed. Cir. 2009).

For the showing of chronic disease in service, there is required 
a combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Continuity 
of symptomatology is required only where the condition noted 
during service is not, in fact, shown to be chronic, or where the 
diagnosis of chronicity may be legitimately questioned.  When the 
fact of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support the 
claim.  38 C.F.R. § 3.303 (2010).

Service connection for arthritis may also be established based 
upon a legal "presumption" by showing that it manifested itself 
to a degree of 10 percent or more within one year from the date 
of separation from service.  38 U.S.C.A. § 1112 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2010).  In addition, service connection 
may be granted for any disease diagnosed after service when all 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2010).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for rejecting 
any evidence favorable to the claimant.  See Masors v. Derwinski, 
2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not 
accorded to each piece of evidence contained in the record; every 
item of evidence does not have the same probative value.

In the present case, service treatment records reflect treatment 
for low back pain in October 1983.  At that time, the Veteran 
reported that he injured his back while lifting a log.  No other 
complaints regarding the low back were reported even though the 
Veteran sought treatment for other illnesses.  The Veteran 
elected not to undergo a separation examination.  Therefore, 
service records do not show chronic residuals associated with low 
back complaints at the time of discharge.  However, as in-service 
treatment for the low back (in-service injury) has been shown, 
Shedden element (2) has been met.  

Post-service treatment records reflect objective evidence of 
complaints regarding the low back in December 1994, when he 
underwent a VA general medical examination.  In September 1998, a 
VA outpatient treatment record noted an impression of chronic 
cervical and lumbar pain with radiculopathy, rule out herniated 
discs and rule out arthritis.  Additionally, a November 2006 VA 
outpatient treatment record indicated a diagnosis of 
intervertebral disc disorder.  As the Veteran has a current 
diagnosis of a low back disorder, element (1) of Shedden is 
therefore met.  However, a review of the treatment records does 
not reflect a diagnosis of arthritis of the spine within one year 
of service discharge.  Therefore, a presumption of service 
connection as per 38 C.F.R. §§ 3.307 and 3.309 is not for 
application. 

Next, the Veteran contends that he has had low back pain since 
service.  The Board must analyze the credibility and probative 
value of the evidence, account for the evidence that it finds to 
be persuasive or unpersuasive, and provide the reasons for its 
rejection of any material evidence favorable to the claimant.  
See Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per 
curiam, 78 F.3d 604 (Fed. Cir.1996) (table); Gabrielson v. Brown, 
7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 
49, 57 (1990).  Competency of evidence differs from weight and 
credibility.  The former is a legal concept determining whether 
testimony may be heard and considered by the trier of fact, while 
the latter is a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. 
Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may 
affect the credibility of testimony, it does not affect 
competency to testify").  

	Lay testimony is competent to establish the presence of 
observable symptomatology and may provide sufficient support for 
a claim of service connection.  Barr v. Nicholson, 21 Vet.App. 
303, 307 (2007).  The Board acknowledges that lay evidence 
concerning continuity of symptoms after service, if credible, is 
ultimately competent.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. 
Cir. 2006).  
	
	In this case, the Veteran is competent to report symptoms of low 
back pain because this requires only personal knowledge as it 
comes to his through his senses.  Layno v. Brown, 6 Vet. App. 
465, 469 (1994).  
	
	However, the Board finds that the Veteran's reported history of 
continued symptomatology since active service, while competent, 
is nonetheless not credible.  In this case, the Board emphasizes 
the multi-year gap between discharge from honorable active duty 
service (1986) and initial documented symptoms and diagnosis in 
1994, nearly eight years after service separation.  See Maxson v. 
Gober, 230 F. 3d 1330, 1333 (Fed. Cir. 2000) (indicating that 
"evidence of a prolonged period without medical complaint can be 
considered, along with other factors concerning the [V]eteran's 
health and medical treatment during and after military service, 
as evidence of whether a pre-existing condition was aggravated by 
military service").  

Accordingly, the Board finds the Veteran's statements asserting 
continuity of symptomatology since service lack credibility and 
are without probative value.  See, e.g. Madden v. Gober, 125 F.3d 
1477, 1481 (1997) (the Board is entitled to discount the 
credibility of evidence in light of its own inherent 
characteristics and its relationship to other items of evidence). 

	Next, service connection may be granted when the evidence 
establishes a medical nexus between active duty service and 
current complaints.  In this case, the Board finds that the 
weight of the competent evidence does not attribute the Veteran's 
low back disorder to active duty, despite his contentions to the 
contrary.    
	
To that end, the Board places significant probative value on a 
July 2007 VA examination undertaken specifically to address the 
issue on appeal.  After a physical examination, review of the 
claims file, and interview with the Veteran, the examiner 
concluded that he would be hard-pressed to relate the Veteran's 
current level of back pain to the incident in 1983.  The examiner 
based his opinion on the culmination of evidence, including the 
following: the Veteran's statements that he sustained a mild back 
injury in service, did well for several years then developed pain 
again and currently had moderate low back pain that keeps him 
from maintaining employment and was worse when lifting things; 
normal radiographs; a magnetic resonance imaging (MRI) study 
showing only a mild disc bulge; and nearly completely normal 
clinical examination.

The Board has also considered VA outpatient treatment records 
indicating treatment for chronic low back pain as well as a 
December 1994 VA general examination.  Neither the December 1994 
VA examination nor the outpatient treatment records indicate a 
relationship between the Veteran's current disorder and service. 

Additionally, the Board has considered the Veteran's statements 
asserting a nexus between his current low back disorder and his 
in-service complaints.  The Federal Circuit recently held in 
Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010) and in 
Waters v. Shinseki, 601 F.3d 1274, 1278 (2010) that the Board 
errs when it suggests that lay evidence can never be sufficient 
to satisfy the requirement of 38 U.S.C.A. § 5103A(d)(2)(B) that 
there be a nexus between active service and a claimed condition. 

In this case, however, the Veteran is not competent to provide 
testimony regarding the etiology of his low back disorder.  See 
Jandreau v. Nicholson, 492 F.3d 1372, 1377 at n.4 (Fed. Cir. 
2007) ("Sometimes the layperson will be competent to identify 
the condition where the condition is simple, for example a broken 
leg, and sometimes not, for example, a form of cancer.").  
Because a low back disorder is not diagnosed by unique and 
readily identifiable features, it does not involve a simple 
identification that a layperson is competent to make.  Therefore, 
the Veteran's unsubstantiated statements regarding the claimed 
etiology of his low back disorder are found to lack competency.

In light of the above, the Board concludes that the preponderance 
of the evidence is against the claim for service connection, and 
there is no doubt to be otherwise resolved.  As such, the appeal 
is denied.


ORDER

Service connection for a low back disorder is denied.


REMAND

The Veteran's claims for service connection for arthralgia of the 
knees, myofascial syndrome, and a cervical spine disorder were 
denied in April 1995, with a notification sent in May 1995.  He 
submitted a notice of disagreement in March 1996, or earlier.  
Indeed, in March 1996, he inquired as to the status of his appeal 
as he believed he submitted a notice of disagreement prior to 
March 1996, however, an earlier notice of disagreement was not in 
the file.  As the March 1996 communication was sent prior to one 
year from notification of the rating decision, and expressed 
disagreement with the rating decision, it will be treated as a 
notice of disagreement. 

To date, no Statement of the Case regarding any of these matters 
has been furnished.  In Manlincon v. West, 12 Vet. App. 238 
(1999), the United States Court of Appeals for Veterans Claims 
(Court) held that, when an appellant files a timely notice of 
disagreement as to a particular issue, and no Statement of the 
Case is furnished, the Board should remand, rather than refer, 
the claims for the issuance of a Statement of the Case.  

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall issue a Statement of 
the Case on the issues of entitlement to 
service connection for arthralgia of the 
knees, myofascial syndrome, and a cervical 
spine disorder.

2.  The RO/AMC shall clearly advise the 
Veteran and his representative of the need 
to file a substantive appeal if he wishes 
to perfect appeals on these issues.  If 
appeals are perfected, then the case should 
be returned to the Board for further 
appellate consideration, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).




______________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


